                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




SANDRA CRENSHAW,                          )
                                          )
             Plaintiff,                   )
                                          )     CIVIL ACTION NO.
VS.                                       )
                                          )     3:19-CV-2214-G (BT)
CITY OF DALLAS,                           )
                                          )
             Defendant.                   )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The court has under consideration the findings, conclusions and

recommendation of United States Magistrate Judge Rebecca Rutherford dated

November 15, 2019. No objections were filed. The district court has reviewed the

proposed findings, conclusions, and recommendation for plain error. Finding none,

the court ACCEPTS the findings, conclusions, and recommendation of the United

States Magistrate Judge.

      SO ORDERED.

December 9, 2019.

                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
